TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 8, 2016



                                      NO. 03-15-00118-CV


    Appellants, Texas Quarter Horse Association; Texas Thoroughbred Association;
  Texas Horsemen’s Partnership; Gillespie County Fair and Festivals Association, Inc.;
Global Gaming LSP, LLC d/b/a Lone Star Park at Grand Prairie; and Sam Houston Race
Park, LLC// Cross-Appellants, American Legion Department of Texas, Temple Post 133;
      Kickapoo Traditional Tribe of Texas; Thompson Allstate Bingo Supply, Inc.;
                              and Moore Supplies, Inc.
                                          v.

            Appellees, American Legion Department of Texas, Temple Post 133;
        Kickapoo Traditional Tribe of Texas; Thompson Allstate Bingo Supply, Inc.;
       and Moore Supplies, Inc.// Cross-Appellees, Texas Quarter Horse Association;
             Texas Thoroughbred Association; Texas Horsemen’s Partnership;
                   Gillespie County Fair and Festivals Association, Inc.;
             Global Gaming LSP, LLC d/b/a Lone Star Park at Grand Prairie;
                             and Sam Houston Race Park, LLC


        APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PEMBERTON


This is an appeal from the judgment signed by the district court on December 3, 2014. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellants shall pay all costs relating to

this appeal, both in this Court and the court below.